Name: Commission Regulation (EEC) No 3508/91 of 3 December 1991 amending Regulation (EEC) No 3815/90 laying down detailed rules for the application of the supplementary mechanism to trade in certain beef and veal products intended for Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 12. 91 Official Journal of the European Communities No L 333/5 COMMISSION REGULATION (EEC) No 3508/91 of 3 December 1991 amending Regulation (EEC) No 3815/90 laying down detailed rules for the application of the supplementary mechanism to trade in certain beef and veal products intended for Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 251 (3) thereof, Whereas Commission Regulation (EEC) No 3815/90 of 19 December 1990 laying down detailed rules for the application of the supplementary mechanism to trade in certain beef and veal products intended for Portugal ('), as last amended by Regulation (EEC) No 840/91 (2), fixes the indicative ceiling for imports into Portugal of frozen meat from other Community countries at 3 000 tonnes for 1991 ; Whereas by Regulation (EEC) No 3046/91 (3), the Commission provisionally suspended the issuing of STM licences for frozen meat as an interim protective measure ; whereas a definitive measure should be adopted in the light of the foreseeable trend on the Portuguese market to raise the indicative ceiling fixed for 1991 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3815/90 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 366, 29 . 12. 1990, p. 30. (2) OJ No L 85, 5. 4 . 1991 , p. 23 . (3) OJ No L 288 , 18 . 10 . 1991 , p. 25. No L 333/6 Official Journal of the European Communities 4. 12. 91 ANNEX Group CN code Description Indicative ceiling for 1991 1 ex 0102 90 Live animals of domestic bovine species other than pure-bred breeding animals and animals for bullfights (head) 12 000 2 0201 10 0201 20  Meat of animals of the bovine species, fresh or chilled, bone in 3 0201 30  Meat of animals of the bovine species, fresh or chilled, boneless (tonnes equivalent carcase weight) 32 500 4 0202 10 0202 20  Meat of animals of the bovine species, frozen, bone in 5 0202 30  Meat of animals of the bovine species, frozen, boneless (tonnes equivalent carcase weight) 3 300